DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meemaduma (US 20190048521).
Meemaduma teaches a garment having a molded expanded area, comprising: a) at least one panel of a woven fabric (see paragraph 60) having elasticity in both the warp and weft directions (see paragraph 60; polyurethane); b) an expanded area in the fabric material formed by heating a portion of the fabric material while the fabric material is being stretched in a mold 240/250 with the edges of the material are clamped such that the fabric is stretched and the stretched portion is maintained after removal from the mold in the stretched state (see paragraph 52) c) wherein the garment is a pant leg 1400 and the expanded area in the fabric forms a convex shape 1410 located at the knee of the garment configured to exert reduced pressure at the knee of a wearer relative to an unexpanded area of the fabric.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meemaduma (US 20190048521) in view of Hoffman (US 2,812,516).
Meemaduma teaches all the limitations of claim 2 except, at least one opening in a panel proximate to the expanded area for permitting access to the wearer's skin while wearing the garment.  
In a related art, Hoffman teaches pants with an opening including at least one opening 42 in a panel for permitting access to the wearer's skin while wearing the garment.  See figure 3.
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the pants of Meemaduma with the opening of Hoffman in order to provide access to the knee while wearing the pants to tend to an injury or add knee padding to prevent an injury.  
As to claim 3, the combined references (see Hoffman) taches the opening is formed by a first 40 and second flap 40 with a portion of the first flap overlapping the second flap (see figure 3).
Response to Arguments
Applicant’s arguments with respect to claim(s) to the have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W SUTTON whose telephone number is (571)272-6093.  The examiner can normally be reached on Monday-Thursday 8:00-6:00, Friday 7:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW W. SUTTON
Examiner
Art Unit 3765



/Andrew Wayne Sutton/            Examiner, Art Unit 3732                                                                                                                                                                                            
/CLINTON T OSTRUP/            Supervisory Patent Examiner, Art Unit 3732